Exhibit 10.1

THE GOLDMAN SACHS

AMENDED AND RESTATED

STOCK INCENTIVE PLAN (2018)

(as amended and restated effective as of January 15, 2019)



--------------------------------------------------------------------------------

Contents

 

ARTICLE I GENERAL

     1  

1.1

  Purpose      1  

1.2

  Definitions of Certain Terms      2  

1.3

  Administration      8  

1.4

  Persons Eligible for Awards      10  

1.5

  Types of Awards Under Plan      10  

1.6

  Shares Available for Awards      10  

ARTICLE II AWARDS UNDER THE PLAN

     12  

2.1

  Agreements Evidencing Awards      12  

2.2

  No Rights as a Shareholder      12  

2.3

  Options      12  

2.4

  SARs      13  

2.5

  Restricted Shares      14  

2.6

  RSUs      15  

2.7

  Other Stock-Based Awards      16  

2.8

  Dividend Equivalent Rights      16  

ARTICLE III MISCELLANEOUS

     17  

3.1

  Amendment of the Plan or Award Agreement      17  

3.2

  Tax Withholding      17  

3.3

  Required Consents and Legends      18  

3.4

  Right of Offset      18  

3.5

  Nonassignability      19  

3.6

  Requirement of Consent and Notification of Election Under Section 83(b) of the
Code or Similar Provision      19  

3.7

  Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code      20  

3.8

  Change in Control      20  

3.9

  Other Conditions to Awards      20  

3.10

  Right of Discharge Reserved      21  

3.11

  Nature and Form of Payments      21  

3.12

  Non-Uniform Determinations      22  

3.13

  Other Payments or Awards      22  

3.14

  Plan Headings; References to Laws, Rules or Regulations      22  

3.15

  Date of Adoption and Term of Plan; Shareholder Approval Required      22  

3.16

  Governing Law      22  

3.17

  Arbitration      23  

 

i



--------------------------------------------------------------------------------

3.18

  Severability; Entire Agreement      24  

3.19

  Waiver of Claims      25  

3.20

  No Third Party Beneficiaries      25  

3.21

  Certain Limitations on Transactions Involving Common Stock; Fees and
Commissions      25  

3.22

  Deliveries      25  

3.23

  Successors and Assigns of GS Inc.      26  

 

 

ii



--------------------------------------------------------------------------------

THE GOLDMAN SACHS

AMENDED AND RESTATED STOCK INCENTIVE PLAN (2018)

ARTICLE I

GENERAL

1.1 Purpose

The purpose of The Goldman Sachs Amended and Restated Stock Incentive Plan
(2018) is to: (i) attract, retain and motivate officers, directors, employees
(including prospective employees), consultants and others who may perform
services for the Firm (as hereinafter defined), to compensate them for their
contributions to the long-term growth and profits of the Firm and to encourage
them to acquire a proprietary interest in the success of the Firm, (ii) align
the interests of officers, directors, employees, consultants and others who may
perform services for the Firm with those of shareholders of GS Inc., (iii)
assist the Firm in ensuring that its compensation program does not provide
incentives to take imprudent risks and (iv) comply with regulatory requirements.

The Plan was originally adopted by the Board of Directors of GS Inc. (the
“Board”) on April 30, 1999 as The Goldman Sachs 1999 Stock Incentive Plan (the
“1999 SIP”) and was amended and restated as The Goldman Sachs Amended and
Restated Stock Incentive Plan (the “2003 SIP”) by the Board on January 16, 2003,
subject to the approval by the shareholders of GS Inc., which approval was
obtained on April 1, 2003. The 2003 SIP was further amended and restated,
effective as of December 31, 2008, and subsequently amended as of December 20,
2012. The 2003 SIP was amended and restated as The Goldman Sachs Amended and
Restated Stock Incentive Plan (2013) (the “2013 SIP”) by the Board on March 19,
2013, subject to the approval by the shareholders of GS Inc., which approval was
obtained on May 23, 2013. The 2013 SIP was amended and restated as The Goldman
Sachs Amended and Restated Stock Incentive Plan (2015) (the “2015 SIP”) by the
Board on March 6, 2015, subject to the approval by the shareholders of GS Inc.,
which approval was obtained on May 21, 2015.

The Plan was amended and restated as The Goldman Sachs Amended and Restated
Stock Incentive Plan (2018) by the Board on February 22, 2018, subject to the
approval by the shareholders of GS Inc., which approval was obtained on May 2,
2018. The Plan was further amended and restated, effective as of January 15,
2019.

The amendments made to the 2015 SIP shall affect only Awards granted on or after
the Effective Date (as hereinafter defined). Awards granted prior to the
Effective Date shall be governed by the terms of the 2015 SIP (as in effect
prior to the Effective Date), 2013 SIP (as in effect prior to the effective date
of the 2015 SIP), the 2003 SIP (as in effect prior to the effective date of the
2013 SIP) or the 1999 SIP (as in effect prior to the effective date of the 2003
SIP), as applicable, and the applicable Award Agreements. The terms of this Plan
are not intended to affect the interpretation of the terms of the 2015 SIP, the
2013 SIP, the 2003 SIP or the 1999 SIP, as applicable, as they existed prior to
the Effective Date.

 

1



--------------------------------------------------------------------------------

1.2 Definitions of Certain Terms

Unless otherwise specified in an applicable Award Agreement, the terms listed
below shall have the following meanings for purposes of the Plan and any Award
Agreement.

1.2.1 “AAA” means the American Arbitration Association.

1.2.2 “Account” means any brokerage account, custody account or similar account,
as approved or required by GS Inc. from time to time, into which shares of
Common Stock, cash or other property in respect of an Award are delivered.

1.2.3 “Award” means an award made pursuant to the Plan.

1.2.4 “Award Agreement” means the written document or documents by which each
Award is evidenced, including any related Award Statement and signature card.

1.2.5 “Award Statement” means a written statement that reflects certain Award
terms.

1.2.6 “Board” means the Board of Directors of GS Inc.

1.2.7 “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

1.2.8 “Cause” means (a) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(i) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (ii) on a felony charge, or (iii) on an equivalent charge to those
in clauses (i) and (ii) in jurisdictions which do not use those designations,
(b) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (c) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (d) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (e) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (f) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (g) the Grantee’s
engaging in any conduct detrimental to the Firm. The determination as to whether
Cause has occurred shall be made by the Committee in its sole discretion and, in
such case, the Committee also may, but shall not be required to, specify the
date such Cause occurred (including by determining that a prior termination of
Employment was for Cause). Any rights the Firm may have hereunder and in any
Award Agreement in respect of the events giving rise to Cause shall be in
addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

 

2



--------------------------------------------------------------------------------

1.2.9 “Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing shares of Common Stock.

1.2.10 “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (a) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (i) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (ii) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the 1999 SIP) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”) is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (b) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (i) were members of the Board
on the Effective Date or (ii) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

1.2.11 “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

1.2.12 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.

1.2.13 “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based”

 

3



--------------------------------------------------------------------------------

compensation under Section 162(m) of the Code, shall be a committee or
subcommittee of the Board composed of two or more members, each of whom is an
“outside director” within the meaning of Code Section 162(m), and which, to the
extent the Board determines it is appropriate for Awards under the Plan to
qualify for the exemption available under Rule 16b-3(d)(1) or Rule 16b-3(e)
promulgated under the Exchange Act, shall be a committee or subcommittee of the
Board composed of two or more members, each of whom is a “non-employee director”
within the meaning of Rule 16b-3. Unless otherwise determined by the Board, the
Committee shall be the Compensation Committee of the Board.

1.2.14 “Common Stock” means common stock of GS Inc., par value $0.01 per share.

1.2.15 “Competitive Enterprise” means an existing or planned business enterprise
that (a) engages, or may reasonably be expected to engage, in any activity;
(b) owns or controls, or may reasonably be expected to own or control, a
significant interest in any entity that engages in any activity or (c) is, or
may reasonably be expected to be, owned by, or a significant interest in which
is, or may reasonably be expected to be, owned or controlled by, any entity that
engages in any activity that, in any case, competes or will compete anywhere
with any activity in which the Firm is engaged. The activities covered by this
definition include, without limitation: financial services such as investment
banking; public or private finance; lending; financial advisory services;
private investing for anyone other than the Grantee and members of the Grantee’s
family (including for the avoidance of doubt, any type of proprietary investing
or trading); private wealth management; private banking; consumer or commercial
cash management; consumer, digital or commercial banking; merchant banking;
asset, portfolio or hedge fund management; insurance or reinsurance underwriting
or brokerage; property management; or securities, futures, commodities, energy,
derivatives, currency or digital asset brokerage, sales, lending, custody,
clearance, settlement or trading.

1.2.16 “Conflicted Employment” means the Grantee’s employment at any U.S.
Federal, state or local government, any non-U.S. government, any supranational
or international organization, any self-regulatory organization, or any agency
or instrumentality of any such government or organization, or any other employer
determined by the Committee, if, as a result of such employment, the Grantee’s
continued holding of any Outstanding Award or Shares at Risk would result in an
actual or perceived conflict of interest.

1.2.17 “Date of Grant” means the date specified in the Grantee’s Award Agreement
as the date of grant of the Award.

1.2.18 “Delivery Date” means each date specified in the Grantee’s Award
Agreement as a delivery date, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.

 

4



--------------------------------------------------------------------------------

1.2.19 “Dividend Equivalent Right” means a dividend equivalent right granted
under the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

1.2.20 “Effective Date” means the date this Plan is approved by the shareholders
of GS Inc. pursuant to Section 3.15 hereof.

1.2.21 “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(a) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (b) whether and when a change in a Grantee’s
association with the Firm results in a termination of Employment and (c) the
impact, if any, of any such leave of absence or change in association on Awards
theretofore made. Unless expressly provided otherwise, any references in the
Plan or any Award Agreement to a Grantee’s Employment being terminated shall
include both voluntary and involuntary terminations.

1.2.22 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the applicable rules and regulations thereunder.

1.2.23 “Exercise Price” means (i) in the case of Options, the price specified in
the Grantee’s Award Agreement as the price-per-share of Common Stock at which
such share can be purchased pursuant to the Option or (ii) in the case of SARs,
the price specified in the Grantee’s Award Agreement as the reference
price-per-share of Common Stock used to calculate the amount payable to the
Grantee.

1.2.24 “Expiration Date” means the date specified in the Grantee’s Award
Agreement as the final expiration date of the Award.

1.2.25 “Extended Absence” means the Grantee’s inability to perform for six
(6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.

1.2.26 “Fair Market Value” means, with respect to a share of Common Stock on any
day, the fair market value as determined in accordance with a valuation
methodology approved by the Committee.

1.2.27 “FINRA” means the Financial Industry Regulatory Authority.

1.2.28 “Firm” means GS Inc. and its subsidiaries and affiliates.

1.2.29 “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75)

 

5



--------------------------------------------------------------------------------

miles from the location where the Grantee is principally Employed at the time of
the Change in Control (except for required travel on the Firm’s business to an
extent substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

1.2.30 “Grantee” means a person who receives an Award.

1.2.31 “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

1.2.32 “Incentive Stock Option” means an option to purchase shares of Common
Stock that is intended to qualify for special Federal income tax treatment
pursuant to Sections 421 and 422 of the Code, as now constituted or subsequently
amended, or pursuant to a successor provision of the Code, and which is so
designated in the applicable Option Award Agreement.

1.2.33 “Initial Exercise Date” means, with respect to an Option or an SAR, the
date specified in the Grantee’s Award Agreement as the initial date on which
such Award may be exercised, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.

1.2.34 “1999 SIP” means The Goldman Sachs 1999 Stock Incentive Plan, as in
effect prior to the effective date of the 2003 SIP.

1.2.35 “New York Stock Exchange” means the New York Stock Exchange, Inc. and any
successor exchange or trading market that is the principal trading market for
the Common Stock.

1.2.36 “Nonqualified Stock Option” means an option to purchase shares of Common
Stock that is not an Incentive Stock Option.

1.2.37 “Option” means an Incentive Stock Option or a Nonqualified Stock Option
or both, as the context requires.

1.2.38 “Outstanding” means any Award to the extent it has not been forfeited,
canceled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

1.2.39 “Plan” means The Goldman Sachs Amended and Restated Stock Incentive Plan
(2018), as described herein and as hereafter amended from time to time.

1.2.40 “RSU” means a restricted stock unit granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock
in accordance with the terms of the RSU Award Agreement.

 

6



--------------------------------------------------------------------------------

1.2.41 “RSU Shares” means shares of Common Stock that underlie an RSU.

1.2.42 “Restricted Share” means a share of Common Stock delivered under the Plan
that is subject to Transfer Restrictions, forfeiture provisions and/or other
terms and conditions specified herein and in the Restricted Share Award
Agreement or other applicable Award Agreement. All references to Restricted
Shares include “Shares at Risk.”

1.2.43 “Retirement” means termination of the Grantee’s Employment (other than
for Cause) on or after the Date of Grant at a time when (i) (A) the sum of the
Grantee’s age plus years of service with the Firm (as determined by the
Committee in its sole discretion) equals or exceeds 60 and (B) the Grantee has
completed at least 10 years of service with the Firm (as determined by the
Committee in its sole discretion) or, if earlier, (ii) (A) the Grantee has
attained age 50 and (B) the Grantee has completed at least five years of service
with the Firm (as determined by the Committee in its sole discretion).

1.2.44 “SAR” means a stock appreciation right granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock,
cash or other property equal in value to the excess of the Fair Market Value per
share of Common Stock over the Exercise Price per share of the SAR, subject to
the terms of the SAR Award Agreement.

1.2.45 “Section 409A” means Section 409A of the Code, including any amendments
or successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

1.2.46 “Shares at Risk” means Restricted Shares that are designated as “Shares
at Risk” in the applicable Award Agreement.

1.2.47 “SIP Administrator” means each person designated by the Committee as a
“SIP Administrator” with the authority to perform day-to-day administrative
functions for the Plan.

1.2.48 “SIP Committee” means the persons who have been delegated certain
authority under the Plan by the Committee.

1.2.49 “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, suggesting,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

1.2.50 “Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal of (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.

 

7



--------------------------------------------------------------------------------

1.2.51 “Transferability Date” means the date Transfer Restrictions on a
Restricted Share will be released. Within 30 Business Days after the applicable
Transferability Date, GS Inc. shall take, or shall cause to be taken, such steps
as may be necessary to remove Transfer Restrictions.

1.2.52 “2003 SIP” means The Goldman Sachs Amended and Restated Stock Incentive
Plan, as in effect prior to the effective date of the 2013 SIP.

1.2.53 “2013 SIP” means The Goldman Sachs Amended and Restated Stock Incentive
Plan (2013), as in effect prior to the effective date of the 2015 SIP.

1.2.54 “2015 SIP” means The Goldman Sachs Amended and Restated Stock Incentive
Plan (2015), as in effect prior to the Effective Date.

1.2.55 “Vested” means, with respect to an Award, the portion of the Award that
is not subject to a condition that the Grantee remain actively employed by the
Firm in order for the Award to remain Outstanding. The fact that an Award
becomes Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

1.2.56 “Vesting Date” means each date specified in the Grantee’s Award Agreement
as a date on which part or all of an Award becomes Vested.

1.2.57 “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

1.3 Administration

1.3.1 Subject to Sections 1.3.3 and 1.3.4, the Plan shall be administered by the
Committee.

1.3.2 The Committee shall have complete control over the administration of the
Plan and shall have the authority in its sole discretion to (a) exercise all of
the powers granted to it under the Plan, (b) construe, interpret and implement
the Plan and all Award Agreements, (c) prescribe, amend and rescind rules and
regulations relating to the Plan, including rules governing its own operations,
(d) make all determinations necessary or advisable in administering the Plan,
(e) correct any defect, supply any omission and reconcile any inconsistency in
the Plan, (f) amend the Plan to reflect changes in applicable law (whether or
not the rights of the Grantee of any Award are adversely affected, unless
otherwise provided in such Grantee’s Award Agreement), (g) grant Awards and
determine who shall receive Awards, when such Awards shall be granted and the
terms of such Awards, including setting forth provisions

 

8



--------------------------------------------------------------------------------

with regard to termination of Employment, such as termination of Employment for
Cause or due to death, Conflicted Employment, Extended Absence or Retirement,
(h) unless otherwise provided in an Award Agreement, amend any outstanding Award
Agreement in any respect, whether or not the rights of the Grantee of such Award
are adversely affected, including, without limitation, to (1) accelerate the
time or times at which the Award becomes Vested, unrestricted or may be
exercised (and, in connection with such acceleration, the Committee may provide
that any shares of Common Stock acquired pursuant to such Award shall be
Restricted Shares, which are subject to vesting, transfer, forfeiture or
repayment provisions similar to those in the Grantee’s underlying Award), (2)
accelerate the time or times at which shares of Common Stock are delivered under
the Award (and, without limitation on the Committee’s rights, in connection with
such acceleration, the Committee may provide that any shares of Common Stock
delivered pursuant to such Award shall be Restricted Shares, which are subject
to vesting, transfer, forfeiture or repayment provisions similar to those in the
Grantee’s underlying Award), (3) waive or amend any goals, restrictions or
conditions set forth in such Award Agreement, or impose new goals, restrictions
and conditions or (4) reflect a change in the Grantee’s circumstances (e.g., a
change to part-time employment status or a change in position, duties or
responsibilities) and (i) determine at any time whether, to what extent and
under what circumstances and method or methods (1) Awards may be (A) settled in
cash, shares of Common Stock, other securities, other Awards or other property
(in which event, the Committee may specify what other effects such settlement
will have on the Grantee’s Award, including the effect on any repayment
provisions under the Plan or Award Agreement), (B) exercised (including a
“cashless” exercise) or (C) canceled, forfeited or suspended, (2) shares of
Common Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award may be deferred either automatically or at the
election of the Grantee thereof or of the Committee and (3) Awards may be
settled by GS Inc., any of its subsidiaries or affiliates or any of its or their
designees.

1.3.3 Actions of the Committee may be taken by the vote of a majority of its
members present at a meeting (which may be held telephonically). Any action may
be taken by a written instrument signed by a majority of the Committee members,
and action so taken shall be fully as effective as if it had been taken by a
vote at a meeting. The determination of the Committee on all matters relating to
the Plan or any Award Agreement shall be final, binding and conclusive. The
Committee may allocate among its members and delegate to any person who is not a
member of the Committee or to any administrative group within the Firm,
including the SIP Committee, the SIP Administrators or any of them, any of its
powers, responsibilities or duties. In delegating its authority, the Committee
shall consider the extent to which any delegation may cause Awards to fail to
meet the requirements of Rule 16(b)-3(d)(1) or Rule 16(b)-3(e) under the
Exchange Act.

1.3.4 Notwithstanding anything to the contrary contained herein, the Board may,
in its sole discretion, at any time and from time to time, grant Awards or
administer the Plan. In any such case, the Board shall have all of the authority
and responsibility granted to the Committee herein.

 

9



--------------------------------------------------------------------------------

1.3.5 No Liability. No member of the Board or the Committee or any employee of
the Firm (each such person, a “Covered Person”) shall have any liability to any
person (including any Grantee) for any action taken or omitted to be taken or
any determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by GS Inc. against and
from (a) any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement and
(b) any and all amounts paid by such Covered Person, with GS Inc.’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that GS Inc. shall have the right, at its own expense, to assume and
defend any such action, suit or proceeding and, once GS Inc. gives notice of its
intent to assume the defense, GS Inc. shall have sole control over such defense
with counsel of GS Inc.’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under GS Inc.’s
Restated Certificate of Incorporation, as may be amended from time to time, or
Amended and Restated Bylaws, as may be amended from time to time, as a matter of
law, or otherwise, or any other power that GS Inc. may have to indemnify such
persons or hold them harmless.

1.4 Persons Eligible for Awards

Awards under the Plan may be made to such current, former (solely with respect
to their final year of service) and prospective officers, directors, employees,
consultants and other individuals who may perform services for the Firm, as the
Committee may select.

1.5 Types of Awards Under Plan

Awards may be made under the Plan in the form of (a) Options, (b) SARs,
(c) Restricted Shares, (d) RSUs, (e) Dividend Equivalent Rights and (f) other
equity-based or equity-related Awards that the Committee determines are
consistent with the purpose of the Plan and the interests of the Firm. No
Incentive Stock Option (other than an Incentive Stock Option that may be assumed
or issued by GS Inc. in connection with a transaction to which Section 424(a) of
the Code applies) may be granted to a person who is not eligible to receive an
Incentive Stock Option under the Code.

1.6 Shares Available for Awards

1.6.1 Total Shares Available. Subject to adjustment pursuant to Section 1.6.2,
the total number of shares of Common Stock which may be delivered pursuant to
Awards granted under the Plan on or after the Effective Date shall be the number
of shares available for awards under the 2015 SIP as of the Effective Date. Each
Option, SAR, Restricted Share, RSU or similar Award or share of Common Stock
underlying an Award shall count as one share of Common Stock. No further Awards
shall be granted pursuant to the 2015 SIP. If, on or after the

 

10



--------------------------------------------------------------------------------

Effective Date, any Award or any outstanding award granted under the 2015 or
2013 SIP (“2015 or 2013 SIP Award”) is forfeited or otherwise terminates or is
canceled without the delivery of shares of Common Stock, shares of Common Stock
are surrendered or withheld from any Award or 2015 or 2013 SIP Award to satisfy
any obligation of the Grantee (including Federal, state or foreign taxes) or
shares of Common Stock owned by a Grantee are tendered to pay the exercise price
of any Award, then the shares covered by such forfeited, terminated or canceled
Award or 2015 or 2013 SIP Award or which are equal to the number of shares
surrendered, withheld or tendered shall again become available to be delivered
pursuant to Awards granted under this Plan. Notwithstanding the foregoing, but
subject to adjustment as provided in Section 1.6.2, no more than twenty-four
million (24,000,000) shares of Common Stock that can be delivered under the Plan
shall be deliverable pursuant to the exercise of Incentive Stock Options. The
maximum number of shares of Common Stock with respect to which Options or SARs
may be granted to an individual Grantee in any fiscal year shall equal one
million (1,000,000) shares of Common Stock. Any shares of Common Stock
(a) delivered by GS Inc., (b) with respect to which Awards are made hereunder
and (c) with respect to which the Firm becomes obligated to make Awards, in each
case through the assumption of, or in substitution for, outstanding awards
previously granted by an acquired entity, shall not count against the shares of
Common Stock available to be delivered pursuant to Awards under this Plan.
Shares of Common Stock that may be delivered pursuant to Awards may be
authorized but unissued Common Stock or authorized and issued Common Stock held
in GS Inc.’s treasury or otherwise acquired for the purposes of the Plan.

1.6.2 Adjustments. The Committee shall adjust the number of shares of Common
Stock authorized pursuant to Section 1.6.1 and shall adjust (including, without
limitation, by payment of cash) the terms of any Outstanding Awards (including,
without limitation, the number of shares of Common Stock covered by each
Outstanding Award, the type of property to which the Award relates and the
exercise or strike price of any Award), in such manner as it deems appropriate
to prevent the enlargement or dilution of rights, for any increase or decrease
in the number of issued shares of Common Stock (or issuance of shares of stock
other than shares of Common Stock) resulting from a recapitalization, stock
split, reverse stock split, stock dividend, spinoff, splitup, combination,
reclassification or exchange of shares of Common Stock, merger, consolidation,
rights offering, separation, reorganization or any other change in corporate
structure or event the Committee determines in its sole discretion affects the
capitalization of GS Inc.; provided, however, that no such adjustment shall be
required if the Committee determines that such action would cause an award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A or otherwise would subject a Grantee to an additional tax
imposed under Section 409A in respect of an Outstanding Award. After any
adjustment made pursuant to this Section 1.6.2, the number of shares of Common
Stock subject to each Outstanding Award shall be rounded up or down to the
nearest whole number as determined by the Committee.

1.6.3 Except as provided in this Section 1.6 or under the terms of any
applicable Award Agreement, there shall be no limit on the number or the value
of shares of Common Stock that may be subject to Awards to any individual under
the Plan.

 

11



--------------------------------------------------------------------------------

1.6.4 There shall be no limit on the amount of cash, securities (other than
shares of Common Stock as provided in Section 1.6.1, as adjusted by
Section 1.6.2) or other property that may be delivered pursuant to any Award.

ARTICLE II

AWARDS UNDER THE PLAN

2.1 Agreements Evidencing Awards

Each Award granted under the Plan shall be evidenced by an Award Agreement,
which shall contain such provisions and conditions as the Committee deems
appropriate (and which may incorporate by reference some or all of the
provisions of the Plan). The Committee may grant Awards in tandem with or in
substitution for any other Award or Awards granted under this Plan or any award
granted under any other plan of the Firm. By accepting an Award pursuant to the
Plan, a Grantee thereby agrees that the Award shall be subject to all of the
terms and provisions of the Plan and the applicable Award Agreement.

2.2 No Rights as a Shareholder

No Grantee (or other person having rights pursuant to an Award) shall have any
of the rights of a shareholder of GS Inc. with respect to shares of Common Stock
subject to an Award until the delivery of such shares. Except as otherwise
provided in Section 1.6.2, no adjustments shall be made for dividends or
distributions on (whether ordinary or extraordinary, and whether in cash, Common
Stock, other securities or other property), or other events relating to, shares
of Common Stock subject to an Award for which the record date is prior to the
date such shares are delivered.

2.3 Options

2.3.1 Grant. Subject to the individual limit described in Section 1.6.1, the
Committee may grant Awards of Options in such amounts and subject to such terms
and conditions as the Committee may determine (and may include a grant of
Dividend Equivalent Rights under Section 2.8 in connection with such Option
grants); provided, however, that (i) the Exercise Price for any Option may not
be less than the lesser of (A) the closing price of a share of Common Stock on
the New York Stock Exchange on the Date of Grant for such Option and (B) the
average of the high and low sale prices of a share of Common Stock on the New
York Stock Exchange on the Date of Grant for such Option and (ii) the Expiration
Date in respect of an Option may not be later than the tenth anniversary of the
Date of Grant. Except as provided for in Section 1.6.2, the Exercise Price for
any Outstanding Option may not be reduced after the Date of Grant.

2.3.2 Exercise. Options that are not Vested or that are not Outstanding may not
be exercised. Outstanding Vested Options may be exercised in accordance with
procedures established by the Committee (but, subject to the applicable Award
Agreement, may not be exercised earlier than the Initial Exercise Date). The
Committee may from time to time prescribe periods during which Outstanding
Vested Options shall not be exercisable.

 

12



--------------------------------------------------------------------------------

2.3.3 Payment of Exercise Price. Any acceptance by the Committee of a Grantee’s
written notice of exercise of a Vested Option shall be conditioned upon payment
for the shares of Common Stock being purchased. Such payment may be made in cash
or by such other methods as the Committee may from time to time prescribe.

2.3.4 Delivery of Shares. Unless otherwise determined by the Committee, or as
otherwise provided in the applicable Award Agreement, and except as provided in
Sections 3.3, 3.4, 3.11 and 3.17.1, and subject to Section 3.2, upon receipt of
payment of the full Exercise Price (or upon satisfaction of procedures adopted
by the Committee in connection with a “cashless” exercise method adopted by it)
for shares of Common Stock subject to an Outstanding Vested Option, delivery of
such shares of Common Stock shall be effected by book-entry credit to the
Grantee’s Account. The Grantee shall be the beneficial owner and record holder
of such shares of Common Stock properly credited to the Account. No delivery of
such shares of Common Stock shall be made to a Grantee unless the Grantee has
timely returned all required documentation specified in the Grantee’s Award
Agreement or as otherwise required by the Committee or the SIP Administrator.

2.3.5 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s Option Award Agreement in
respect of exercised Options were not satisfied, then the Grantee shall be
obligated immediately upon demand therefor, as determined by the Firm in its
sole discretion, to either: (i) return to the Firm such number of shares of
Common Stock that were delivered in excess of the Exercise Price paid therefor
or (ii) pay the Firm an amount equal to the excess of the Fair Market Value
(determined at the time of exercise) of the shares of Common Stock that were
delivered in respect of such exercised Options over the Exercise Price paid
therefor, in each case, without reduction for any shares of Common Stock, cash
or other property applied to satisfy withholding tax or other obligations in
respect of such shares.

2.4 SARs

2.4.1 Grant. Subject to the individual limit described in Section 1.6.1, the
Committee may grant Awards of SARs in such amounts and subject to such terms and
conditions as the Committee may determine (and may include a grant of Dividend
Equivalent Rights under Section 2.8 in connection with such SAR grants);
provided, however, that (i) the Exercise Price for any SAR may not be less than
the lesser of (A) the closing price of a share of Common Stock on the New York
Stock Exchange on the Date of Grant for such SAR and (B) the average of the high
and low sale prices of a share of Common Stock on the New York Stock Exchange on
the Date of Grant for such SAR and (ii) the Expiration Date in respect of an SAR
may not be later than the tenth anniversary of the Date of Grant. Except as
provided for in Section 1.6.2, the Exercise Price for any SAR may not be reduced
after the Date of Grant.

 

13



--------------------------------------------------------------------------------

2.4.2 Exercise. SARs that are not Vested or that are not Outstanding may not be
exercised. Outstanding Vested SARs may be exercised in accordance with
procedures established by the Committee (but, subject to the applicable Award
Agreement, may not be exercised earlier than the Initial Exercise Date). The
Committee may from time to time prescribe periods during which Outstanding
Vested SARs shall not be exercisable.

2.4.3 Delivery of Shares. Unless otherwise determined by the Committee, or as
otherwise provided in the applicable Award Agreement, and except as provided in
Sections 3.3, 3.4, 3.11 and 3.17.1, and subject to Section 3.2, upon exercise of
an Outstanding Vested SAR for which payment will be made partly or entirely in
shares of Common Stock, delivery of shares of Common Stock (and cash in respect
of fractional shares), with a Fair Market Value (on the exercise date) equal to
(i) the excess of (a) the Fair Market Value of a share of Common Stock (on the
exercise date) over (b) the Exercise Price of such SAR multiplied by (ii) the
number of SARs exercised, shall be effected by book-entry credit to the
Grantee’s Account. The Grantee shall be the beneficial owner and record holder
of such shares of Common Stock properly credited to the Account on such date of
delivery. No delivery of such shares of Common Stock shall be made to a Grantee
unless the Grantee has timely returned all required documentation specified in
the Grantee’s Award Agreement or as otherwise required by the Committee or the
SIP Administrator.

2.4.4 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s SAR Award Agreement in respect
of exercised SARs were not satisfied, then the Grantee shall be obligated
immediately upon demand therefor, as determined by the Firm in its sole
discretion, to either: (i) return to the Firm such number of shares of Common
Stock that were delivered in excess of the Exercise Price paid therefor or
(ii) pay the Firm an amount equal to the excess of the Fair Market Value
(determined at the time of exercise) of the shares of Common Stock subject to
the exercised SARs over the Exercise Price therefor, in each case, without
reduction for any shares of Common Stock, cash or other property applied to
satisfy withholding tax or other obligations in respect of such SARs.

2.5 Restricted Shares

2.5.1 Grant. The Committee may grant or offer for sale Awards of Restricted
Shares in such amounts and subject to such terms and conditions as the Committee
may determine. Upon the issuance of such shares in the name of the Grantee, the
Grantee shall have the rights of a shareholder with respect to the Restricted
Shares and shall become the record holder of such shares, subject to the
provisions of the Plan and any restrictions and conditions as the Committee may
include in the applicable Award Agreement. In the event that a Certificate is
issued in respect of Restricted Shares, such Certificate may be registered in
the name of the Grantee but, unless otherwise determined by the Committee, shall
be held by a custodian (which may be GS Inc. or one of its affiliates) until the
time the restrictions lapse.

2.5.2 Condition to Grant. Any grant or offer for sale of Awards of Restricted
Shares is subject to the Grantee’s irrevocable grant of full power and authority
to GS Inc. to register in GS Inc.’s name, or that of any designee, any and all
Restricted Shares that have been or may be delivered to the Grantee, and the
Grantee’s irrevocable authorization of GS Inc., or its designee, to sell, assign
or transfer such shares to GS Inc. or such other persons as it may determine in
the event of a forfeiture of such shares pursuant to any Award Agreement.

 

14



--------------------------------------------------------------------------------

2.5.3 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s Restricted Share Award
Agreement (or other Award Agreement which provides for delivery of Restricted
Shares) in respect of Restricted Shares which have become Vested (or for which
Transfer Restrictions have been released) were not satisfied, then the Grantee
shall be obligated immediately upon demand therefor, as determined by the Firm
in its sole discretion, to either: (i) return to the Firm such number of
Restricted Shares for which such terms and conditions were not satisfied or
(ii) pay an amount equal to the Fair Market Value (determined at the time such
shares became Vested, or at the time Transfer Restrictions were released, as
applicable) of such Restricted Shares, in each case, without reduction for any
shares of Common Stock, cash or other property applied to satisfy withholding
tax or other obligations in respect of such Restricted Shares.

2.6 RSUs

2.6.1 Grant. The Committee may grant Awards of RSUs in such amounts and subject
to such terms and conditions as the Committee may determine. A Grantee of an RSU
has only the rights of a general unsecured creditor of GS Inc. until delivery of
shares of Common Stock, cash or other securities or property is made as
specified in the applicable Award Agreement.

2.6.2 Delivery of Shares. Unless otherwise determined by the Committee, or as
otherwise provided in the applicable Award Agreement, and except as provided in
Sections 3.3, 3.4, 3.11 and 3.17.3, and subject to Section 3.2, on each Delivery
Date the number or percentage of RSU Shares specified in the Grantee’s Award
Agreement with respect to the Grantee’s then Outstanding Vested RSUs (which
amount may be rounded to avoid fractional RSU Shares) shall be delivered. Unless
otherwise determined by the Committee, or as otherwise provided in the
applicable Award Agreement, delivery of RSU Shares shall be effected by
book-entry credit to the Grantee’s Account. The Grantee shall be the beneficial
owner and record holder of any RSU Shares properly credited to the Grantee’s
Account. No delivery of shares of Common Stock underlying a Grantee’s RSUs shall
be made unless the Grantee has timely returned all required documentation
specified in the Grantee’s Award Agreement or as otherwise determined by the
Committee or the SIP Administrator.

2.6.3 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s RSU Award Agreement in respect
of the delivery of shares underlying such RSUs were not satisfied, then the
Grantee shall be obligated immediately upon demand therefor, as determined by
the Firm in its sole discretion, to either: (i) return to the Firm such number
of the shares of Common Stock delivered in respect of such RSUs for which such
terms and conditions were not satisfied or (ii) pay the Firm an amount equal to
the Fair Market Value (determined at the time of delivery) of the shares of
Common Stock delivered with respect to such Delivery Date, in each case, without
reduction for any shares of Common Stock, cash or other property applied to
satisfy withholding tax or other obligations in respect of such shares of Common
Stock.

 

15



--------------------------------------------------------------------------------

2.7 Other Stock-Based Awards

The Committee may grant other types of equity-based or equity-related Awards
(including the grant or offer for sale of unrestricted shares of Common Stock)
in such amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may entail the transfer of actual shares of Common Stock
to Plan participants, or payment in cash or otherwise of amounts based on the
value of shares of Common Stock, and may include, without limitation, Awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.

2.8 Dividend Equivalent Rights

2.8.1 Grant. The Committee may grant, either alone or in connection with any
other Award, a Dividend Equivalent Right.

2.8.2 Payment. The Committee shall determine whether payments in connection with
a Dividend Equivalent Right shall be made in cash, in shares of Common Stock or
in another form, whether they shall be conditioned upon the exercise of any
Award to which they relate, the time or times at which they shall be made and
such other terms and conditions as the Committee shall deem appropriate. No
payments will be made in respect of any Dividend Equivalent Right at a time when
any performance-based goals that apply to the Dividend Equivalent Right or Award
that is granted in connection with a Dividend Equivalent Right have not been
satisfied (as determined by the Firm in its sole discretion).

2.8.3 Repayment if Conditions Not Met. If the Committee determines that all
terms and conditions of the Plan and a Grantee’s Award Agreement in respect of
which a Dividend Equivalent Right was granted were not satisfied (including the
terms and conditions of any other Award that was granted in connection with the
Dividend Equivalent Right), then the Grantee shall be obligated to pay the Firm
immediately upon demand therefor, any payments in connection with such Dividend
Equivalent Right (and, if such payments in respect of the Dividend Equivalent
Right were made in a form other than cash, as determined by the Firm in its sole
discretion, either return to the Firm the property paid in respect of such
Dividend Equivalent Right or an amount equal to the Fair Market Value of such
payment determined at the time of payment), without reduction for any amount
applied to satisfy withholding tax or other obligations in respect of such
payments.

 

16



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1 Amendment of the Plan or Award Agreement

3.1.1 Unless otherwise provided in the Plan or in an Award Agreement, the Board
may from time to time suspend, discontinue, revise or amend the Plan in any
respect whatsoever, including in any manner that adversely affects the rights,
duties or obligations of any Grantee of an Award.

3.1.2 Unless otherwise determined by the Board, shareholder approval of any
suspension, discontinuance, revision or amendment shall be obtained only to the
extent necessary to comply with any applicable law, rule or regulation;
provided, however, if and to the extent the Board determines it is appropriate
for the Plan to comply with the provisions of Section 422 of the Code, no
amendment that would require shareholder approval under Section 422 of the Code
shall be effective without the approval of the shareholders of GS Inc.

3.2 Tax Withholding

3.2.1 As a condition to the delivery of any shares of Common Stock, other
property or cash pursuant to any Award or the lifting or lapse of restrictions
on any Award, or in connection with any other event that gives rise to a Federal
or other governmental tax withholding obligation on the part of the Firm
relating to an Award (including, without limitation, FICA tax), (a) the Firm may
deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution to the Grantee, whether or not pursuant to the Plan, (b) the
Committee shall be entitled to require that the Grantee remit cash to the Firm
(through payroll deduction or otherwise) or (c) the Firm may enter into any
other suitable arrangements to withhold, in each case in an amount sufficient in
the opinion of the Firm to satisfy such withholding obligation.

3.2.2 If the event giving rise to the withholding obligation involves a transfer
of shares of Common Stock, then, at the discretion of the Committee, the Grantee
may satisfy the withholding obligation described under Section 3.2.1 by electing
to have GS Inc. withhold shares of Common Stock (which withholding, unless
otherwise provided in the applicable Award Agreement, will be at a rate not in
excess of the statutory maximum rate) or by tendering previously owned shares of
Common Stock, in each case having a Fair Market Value equal to the amount of tax
to be withheld (or by any other mechanism as may be required or appropriate to
conform with local tax and other rules). For this purpose, Fair Market Value
shall be determined as of the date on which the amount of tax to be withheld is
determined, which may, as determined by the Committee, be the closing price of a
share of Common Stock on the New York Stock Exchange on the trading day
immediately prior to the date shares of Common Stock (or cash or other property)
are delivered in respect of RSUs (and GS Inc. may cause any fractional share
amount to be settled in cash).

 

17



--------------------------------------------------------------------------------

3.3 Required Consents and Legends

3.3.1 If the Committee shall at any time determine that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any cash, securities or other property under the Plan,
or the taking of any other action thereunder (each such action being hereinafter
referred to as a “plan action”), then such plan action shall not be taken, in
whole or in part, unless and until such consent shall have been effected or
obtained to the full satisfaction of the Committee. The Committee may direct
that any Certificate evidencing shares delivered pursuant to the Plan shall bear
a legend setting forth such restrictions on transferability as the Committee may
determine to be necessary or desirable, and may advise the transfer agent to
place a stop order against any legended shares.

3.3.2 By accepting an Award, each Grantee shall have expressly provided consent
to the items described in Section 3.3.3(d) hereof.

3.3.3 The term “consent” as used herein with respect to any plan action includes
(a) any and all listings, registrations or qualifications in respect thereof
upon any securities exchange or under any Federal, state or local law, or law,
rule or regulation of a jurisdiction outside the United States, (b) any and all
written agreements and representations by the Grantee with respect to the
disposition of shares, or with respect to any other matter, which the Committee
may deem necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made, (c) any and all
other consents, clearances and approvals in respect of a plan action by any
governmental or other regulatory body or any stock exchange or self-regulatory
agency, (d) any and all consents by the Grantee to (i) the Firm’s supplying to
any third party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan, (ii) the Firm’s deducting
amounts from the Grantee’s wages, or another arrangement satisfactory to the
Committee, to reimburse the Firm for advances made on the Grantee’s behalf to
satisfy certain withholding and other tax obligations in connection with an
Award and (iii) the Firm’s imposing sales and transfer procedures and
restrictions and hedging restrictions on shares of Common Stock delivered under
the Plan and (e) any and all consents or authorizations required to comply with,
or required to be obtained under, applicable local law or otherwise required by
the Committee. Nothing herein shall require GS Inc. to list, register or qualify
the shares of Common Stock on any securities exchange.

3.4 Right of Offset

The Firm shall have the right to offset against its obligation to (i) deliver
shares of Common Stock (or other property or cash), (ii) release restrictions
and/or other terms and conditions in respect of Restricted Shares or (iii) pay
dividends or payments under Dividend Equivalent Rights (granted alone or in
connection with any Award), in each case, under the Plan or any Award Agreement
any outstanding amounts (including, without limitation, travel and entertainment
or advance account balances, loans, repayment obligations under any Awards, or
amounts repayable to the Firm pursuant to tax equalization, housing, automobile
or other employee programs) the Grantee then owes to the Firm and any amounts
the Committee otherwise deems appropriate pursuant to any tax equalization
policy or agreement.

 

18



--------------------------------------------------------------------------------

3.5 Nonassignability

3.5.1 Except to the extent otherwise expressly provided in the applicable Award
Agreement and Sections 3.5.2 and 3.5.3 below, no Award (or any rights and
obligations thereunder) granted to any person under the Plan may be sold,
exchanged, transferred, assigned, pledged, hypothecated, fractionalized, hedged
or otherwise disposed of (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily, other than by will or by the
laws of descent and distribution, and all such Awards (and any rights
thereunder) shall be exercisable during the life of the Grantee only by the
Grantee or the Grantee’s legal representative. Notwithstanding the preceding
sentence, the Committee may permit, under such terms and conditions that it
deems appropriate in its sole discretion, a Grantee to transfer any Award to any
person or entity that the Committee so determines. Any sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the provisions of this Section 3.5 shall be void. All of the
terms and conditions of this Plan and the Award Agreements shall be binding upon
any permitted successors and assigns.

3.5.2 The Committee may adopt procedures pursuant to which some or all Grantees
of RSUs or Restricted Shares may transfer some or all of their RSUs or
Restricted Shares, in each case, which shall continue to be subject to the same
terms and conditions on such Award, through a gift for no consideration to any
immediate family member (as determined pursuant to the procedures) or a trust in
which the recipient and/or the recipient’s immediate family members in the
aggregate have 100% (or such lesser amount as determined by the Committee from
time to time) of the beneficial interest (as determined pursuant to the
procedures).

3.5.3 The Committee may adopt procedures pursuant to which a Grantee may be
permitted to specifically bequeath some or all of the Grantee’s Outstanding RSUs
under the Grantee’s will to an organization described in Sections 501(c)(3) and
2055(a) of the Code (or such other similar charitable organization as may be
approved by the Committee).

3.6 Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision

No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the law of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award Agreement or by action of
the Committee in writing prior to the making of such election. If a Grantee of
an Award, in connection with the acquisition of shares of Common Stock under the
Plan or otherwise, is expressly permitted under the terms of the Award Agreement
or by such Committee action to make any such election and the Grantee makes the
election, the Grantee shall notify the Committee of such election within ten
(10) days of filing notice of the election with the Internal Revenue Service or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Code Section 83(b) or other
applicable provision.

 

19



--------------------------------------------------------------------------------

3.7 Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

If any Grantee shall make any disposition of shares of Common Stock delivered
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), such Grantee shall notify GS Inc. of such disposition within ten
(10) days thereof.

3.8 Change in Control

3.8.1 The Committee may provide in any Award Agreement for provisions relating
to a Change in Control, including, without limitation, the acceleration of the
vesting, delivery or exercisability of, or the lapse of restrictions or deemed
satisfaction of goals with respect to, any Outstanding Awards and Shares at
Risk; provided, however, that, in addition to any conditions provided for in the
Award Agreement, any acceleration of the vesting, delivery or exercisability of,
or the lapse of restrictions or deemed satisfaction of goals with respect to,
any Outstanding Awards and Shares at Risk in connection with a Change in Control
may occur only if (i) the Change in Control occurs and (ii) the Grantee’s
Employment is terminated by the Firm without Cause or by the Grantee for Good
Reason within 18 months following such Change in Control.

3.8.2 Unless otherwise provided in the applicable Award Agreement and except as
otherwise determined by the Committee, in the event of a merger, consolidation,
mandatory share exchange or other similar business combination of GS Inc. with
or into any other entity (“successor entity”) or any transaction in which
another person or entity acquires all of the issued and outstanding Common Stock
of GS Inc., or all or substantially all of the assets of GS Inc., Outstanding
Awards and Shares at Risk may be assumed or a substantially equivalent Award may
be substituted by such successor entity or a parent or subsidiary of such
successor entity, and such an assumption or substitution shall not be deemed to
violate this Plan or any provision of any Award Agreement.

3.9 Other Conditions to Awards

Unless the Committee determines otherwise, the Grantee’s rights in respect of
all of his or her Outstanding Awards and Shares at Risk (whether or not Vested)
shall immediately terminate, such Awards shall cease to be Outstanding and such
Shares at Risk shall be cancelled if: (a) the Grantee attempts to have any
dispute under the Plan or his or her Award Agreement resolved in any manner that
is not provided for by Section 3.17 and the Award Agreement, (b) the Grantee in
any manner, directly or indirectly, (1) Solicits any Client to transact business
with a Competitive Enterprise or to reduce or refrain from doing any business
with the Firm or (2) interferes with or damages (or attempts to interfere with
or damage) any relationship between the Firm and any Client or (3) Solicits any
person who is an employee of the Firm to resign from the Firm or to apply for or
accept employment (or any other association) with any person or

 

20



--------------------------------------------------------------------------------

entity other than the Firm, (c) the Grantee fails to certify to GS Inc., in
accordance with procedures established by the Committee, that the Grantee has
complied, or the Committee determines that the Grantee in fact has failed to
comply, with all the terms and conditions of the Plan or Award Agreement,
(d) any event constituting Cause occurs with respect to the Grantee, (e) the
Committee determines that the Grantee failed to meet, in any respect, any
obligation the Grantee may have under any agreement between the Grantee and the
Firm, or any agreement entered into in connection with the Grantee’s Employment
with the Firm or the Grantee’s Award, (f) as a result of any action brought by
the Grantee, it is determined that any of the terms or conditions for delivery
of shares of Common Stock (or cash or other property) in respect of an Award are
invalid or (g) the Grantee’s Employment terminates for any reason or the Grantee
is otherwise no longer actively Employed with the Firm and an entity to which
the Grantee provide services grants the Grantee cash, equity or other property
(whether vested or unvested) to replace, substitute for or otherwise in respect
of any Award. By exercising any Option or SAR or by accepting delivery of shares
of Common Stock (including, for the avoidance of doubt, in the case of
Restricted Shares, accepting Restricted Shares for which Transfer Restrictions
are released), payment in respect of Dividend Equivalent Rights or any other
payment under this Plan, the Grantee shall be deemed to have represented and
certified at such time that the Grantee has complied with all the terms and
conditions of the Plan and the Award Agreement.

3.10 Right of Discharge Reserved

Neither the grant of an Award nor any provision in the Plan or in any Award
Agreement shall confer upon any Grantee the right to continued Employment by the
Firm or affect any right that the Firm may have to terminate or alter the terms
and conditions of the Grantee’s Employment.

3.11 Nature and Form of Payments

3.11.1 Any and all grants of Awards and deliveries of shares of Common Stock,
cash or other property under the Plan shall be in consideration of services
performed or to be performed for the Firm by the Grantee. Awards under the Plan
may, in the sole discretion of the Committee, be made in substitution in whole
or in part for cash or other compensation otherwise payable to an Employee.
Without limitation on Section 1.3 hereof, unless otherwise specifically provided
in an Award Agreement or by applicable law, the Committee shall be permitted
with respect to any or all Awards to exercise all of the rights described in
Sections 1.3.2(h) and 1.3.2(i). Deliveries of shares of Common Stock may be
rounded to avoid fractional shares. In addition, the Firm may pay cash in lieu
of fractional shares.

3.11.2 All grants of Awards and deliveries of shares of Common Stock, cash or
other property under the Plan shall constitute a special discretionary incentive
payment to the Grantee and shall not be required to be taken into account in
computing the amount of salary or compensation of the Grantee for the purpose of
determining any contributions to or any benefits under any pension, retirement,
profit-sharing, bonus, life insurance, severance or other benefit plan of the
Firm or under any agreement with the Grantee, unless the Firm specifically
provides otherwise.

 

21



--------------------------------------------------------------------------------

3.12 Non-Uniform Determinations

None of Committee’s determinations under the Plan and Award Agreements need to
be uniform and any such determinations may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan (whether
or not such persons are similarly situated). Without limiting the generality of
the foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations under Award Agreements, and to enter
into non-uniform and selective Award Agreements, as to (a) the persons to
receive Awards, (b) the terms and provisions of Awards, (c) whether a Grantee’s
Employment has been terminated for purposes of the Plan and (d) any adjustments
to be made to Awards pursuant to Section 1.6.2 or otherwise.

3.13 Other Payments or Awards

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Firm from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

3.14 Plan Headings; References to Laws, Rules or Regulations

The headings in this Plan are for the purpose of convenience only, and are not
intended to define or limit the construction of the provisions hereof.

Any reference in this Plan to any law, rule or regulation shall be deemed to
include any amendments, revisions or successor provisions to such law, rule or
regulation.

3.15 Date of Adoption and Term of Plan; Shareholder Approval Required

The adoption of the Plan as amended and restated on February 22, 2018 was
expressly conditioned on the approval of the shareholders of GS Inc. in
accordance with Treasury Regulation §1.162-27(e)(4), Section 422 of the Code,
the rules of the New York Stock Exchange and other applicable law, and such
approval was obtained on May 2, 2018. The Plan was further amended and restated
effective as of January 15, 2019.

Unless sooner terminated by the Board, the Plan shall terminate on the date of
the annual meeting of shareholders of GS Inc. that occurs in 2022. The Board
reserves the right to terminate the Plan at any time. All Awards made under the
Plan prior to the termination of the Plan shall remain in effect until such
Awards have been satisfied or terminated in accordance with the terms and
provisions of the Plan and the applicable Award Agreements.

3.16 Governing Law

ALL RIGHTS AND OBLIGATIONS UNDER THE PLAN AND EACH AWARD AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

22



--------------------------------------------------------------------------------

3.17 Arbitration

3.17.1 Unless otherwise specified in an applicable Award Agreement, it shall be
a condition of each Award that any dispute, controversy or claim between the
Firm and a Grantee, arising out of or relating to or concerning the Plan or
applicable Award Agreement, shall be finally settled by arbitration in New York
City before, and in accordance with the rules then obtaining of, FINRA, or, if
FINRA declines to arbitrate the matter in New York City (or if the matter
otherwise is not arbitrable by it), the AAA in accordance with the commercial
arbitration rules of the AAA. Prior to arbitration, all claims maintained by the
Grantee must first be submitted to the Committee in accordance with any claims
procedures as may be determined by the Committee. Any arbitration decision
and/or award will be final and binding upon the parties and may be entered as a
judgment in any appropriate court. Notwithstanding any applicable forum rules to
the contrary, to the extent there is a question of enforceability of this
Agreement arising from a challenge to the arbitrator’s jurisdiction or to the
arbitrability of a claim, such question shall be decided by a court and not an
arbitrator.

3.17.2 Unless otherwise specified in an applicable Award Agreement, it shall be
a condition of each Award that the Firm and the Grantee irrevocably submit to
the exclusive jurisdiction of any state or Federal court located in the City of
New York over any suit, action or proceeding arising out of or relating to or
concerning the Plan or the Award that is not otherwise arbitrated or resolved
according to Section 3.17.1. This includes any suit, action or proceeding to
compel arbitration or to enforce an arbitration award. By accepting an Award,
the Grantee acknowledges that the forum designated by this Section 3.17.2 has a
reasonable relation to the Plan, any applicable Award and to the Grantee’s
relationship with the Firm. Notwithstanding the foregoing, nothing herein shall
preclude the Firm from bringing any suit, action or proceeding in any other
court for the purpose of enforcing the provisions of this Section 3.17 or
otherwise.

3.17.3 Unless otherwise specified in an applicable Award Agreement, the
agreement by the Grantee and the Firm as to forum is independent of the law that
may be applied in the suit, action or proceeding and the Grantee and the Firm
agree to such forum even if the forum may under applicable law choose to apply
non-forum law. By accepting an Award, (a) the Grantee waives, to the fullest
extent permitted by applicable law, any objection which the Grantee may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Section 3.17.2, (b) the Grantee
undertakes not to commence any action arising out of or relating to or
concerning any Award in any forum other than a forum described in Section 3.17
and (c) the Grantee agrees that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any such suit, action or proceeding
in any such court shall be conclusive and binding upon the Grantee and the Firm.

3.17.4 Unless otherwise specified in an applicable Award Agreement, by accepting
an Award, the Grantee irrevocably appoints each General Counsel of GS Inc., or
any person whom any General Counsel of GS Inc. designates, as his or her agent
for service of process in connection with any suit, action or proceeding arising
out of or relating to or concerning this Plan or any Award which is not
arbitrated pursuant to the provisions of Section 3.17.1, who shall promptly
advise the Grantee of any such service of process.

 

23



--------------------------------------------------------------------------------

3.17.5 Unless otherwise specified in an applicable Award Agreement, by accepting
an Award, the Grantee agrees to keep confidential the existence of, and any
information concerning, a dispute, controversy or claim described in this
Section 3.17, except that the Grantee may disclose information concerning such
dispute, controversy or claim to the arbitrator or court that is considering
such dispute, controversy or claim or to his or her legal counsel (provided that
such counsel agrees not to disclose any such information other than as necessary
to the prosecution or defense of the dispute, controversy or claim).

3.17.6 By accepting an Award, Grantee agrees to arbitrate all claims as
described in this Section 3.17, in accordance with the arbitration procedure set
forth in this Section 3.17, provided that nothing herein shall limit any right
or obligation under applicable law or Firm policy to provide truthful
information to the appropriate judicial, regulatory, administrative, or
governmental authority, or preclude a Grantee from filing a charge with or
participating in any investigation or proceeding conducted by a governmental
authority. Nothing herein shall be construed as an agreement by either the Firm
or Grantee to arbitrate claims on a collective or class basis. In addition, by
accepting an Award, Grantee agrees that, to the fullest extent permitted by
applicable law, no arbitrator shall have the authority to consider class or
collective claims, to order consolidation or to join different claimants or
grant relief other than on an individual basis to the individual claimant
involved.

3.17.7 The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and the applicable Award Agreement, and
all arbitration proceedings thereunder.

3.17.8 Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of the provisions of the Plan or the
applicable Award Agreement arising from a challenge to the arbitrator’s
jurisdiction or to the arbitrability of a claim, it shall be decided by a court
and not an arbitrator.

3.17.9 Nothing in this Section 3.17 creates a substantive right to bring a claim
under U.S., Federal, state or local employment laws.

3.18 Severability; Entire Agreement

If any of the provisions of this Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby; provided that, if any of such provisions is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. By accepting an Award, the Grantee acknowledges that the Plan and any
Award Agreements contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.

 

24



--------------------------------------------------------------------------------

3.19 Waiver of Claims

By accepting an Award, the Grantee recognizes and agrees that prior to being
selected by the Committee to receive an Award he or she has no right to any
benefits under such Award. Accordingly, in consideration of the Grantee’s
receipt of any Award, he or she expressly waives any right to contest the amount
of any Award, the terms of any Award Agreement, any determination, action or
omission hereunder or under any Award Agreement by the Committee, the SIP
Administrator, GS Inc. or the Board or any amendment to the Plan or any Award
Agreement (other than an amendment to this Plan or an Award Agreement to which
his or her consent is expressly required by the express terms of an Award
Agreement), and the Grantee expressly waives any claim related in any way to any
Award including any claim based upon any promissory estoppel or other theory in
connection with any Award and the Grantee’s employment with the Firm.

3.20 No Third Party Beneficiaries

Except as expressly provided in an Award Agreement, neither the Plan nor any
Award Agreement shall confer on any person other than the Firm and the Grantee
of the Award any rights or remedies thereunder; provided that the exculpation
and indemnification provisions of Section 1.3.5 shall inure to the benefit of a
Covered Person’s estate, beneficiaries and legatees.

3.21 Certain Limitations on Transactions Involving Common Stock; Fees and
Commissions

3.21.1 Each Grantee shall be subject to, and acceptance of an Award shall
constitute an agreement to be subject to, the Firm’s policies in effect from
time to time concerning trading in Common Stock, hedging or pledging and
confidential or proprietary information. In addition, with respect to any shares
of Common Stock delivered to any Grantee in respect of an Award, sales of such
Common Stock shall be effected in accordance such rules and procedures as may be
adopted from time to time with respect to sales of such shares of Common Stock
(which may include, without limitation, restrictions relating to the timing of
sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm).

3.21.2 Each Grantee may be required to pay any brokerage costs or other fees or
expenses associated with any Award, including, without limitation, in connection
with the sale of any shares of Common Stock delivered in respect of any Award or
the exercise of an Option or SAR.

3.22 Deliveries

3.22.1 Deliveries of shares of Common Stock, cash or other property under the
Plan shall be made to the Grantee reasonably promptly after the Delivery Date or
any other date such delivery is called for, but in no case more than thirty
(30) Business Days after such date.

 

25



--------------------------------------------------------------------------------

3.22.2 In the discretion of the Committee, delivery of shares of Common Stock
(including Restricted Shares) or the payment of cash or other property may be
made initially into an escrow account meeting such terms and conditions as are
determined by the Firm and may be held in that escrow account until such time as
the Committee has received such documentation as it may have requested or until
the Committee has determined that any other conditions or restrictions on
delivery of shares of Common Stock, cash or other property required by this
Award Agreement have been satisfied. The Firm may establish and maintain an
escrow account on such terms and conditions (which may include, without
limitation, the Grantee’s (or the Grantee’s estate or beneficiary) executing any
documents related to, and the Grantee (or the Grantee’s estate or beneficiary)
paying for any costs associated with, such account) as the Firm may deem
necessary or appropriate. Any such escrow arrangement shall, unless otherwise
determined by the Firm, provide that (A) the escrow agent shall have the
exclusive authority to vote such shares of Common Stock while held in escrow and
(B) dividends paid on such shares of Common Stock held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.

3.23 Successors and Assigns of GS Inc.

The terms of this Plan shall be binding upon and inure to the benefit of GS Inc.
and its successors and assigns.

 

26